193 F.2d 876
52-1 USTC  P 9188
A. C. MOYER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.J. E. MOYER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 10544, 10545.
United States Court of Appeals Third Circuit.
Argued Jan. 22, 1952.Decided Jan. 31, 1952.

R. J. Cleary, Pittsburgh, Pa., (Martin Goodman, Altoona, Pa., on the brief), for petitioners.
Melva M. Graney, Washington, D.C.  (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, KALODNER, Circuit Judge, and STEWART, District Judge.
PER CURIAM.


1
Upon consideration of the briefs and oral arguments and of the record in the instant cases we conclude that the Tax Court committed no reversible error.  Consequently its decisions will be affirmed